The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Graham M. Butler has committed professional misconduct warranting public discipline, namely: failing to pay employer-withholding taxes, failing to file federal employer withholding and federal and state individual income tax returns, misusing his trust account to protect personal and business funds when judgments and tax liens existed against him, and failure to cooperate with the Director's investigation. See Minn. R. Prof. Conduct 8.1(b), 8.4(c), and 8.4(d) ; Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
The parties have filed a stipulation for discipline. In it, respondent waives his procedural rights under Rule 14, RLPR, and unconditionally admits the allegations in the petition. The parties jointly recommend that the appropriate discipline is an indefinite suspension, with no right to petition for reinstatement for at least 6 months.
The court has independently reviewed the file and approves the jointly recommended disposition.
*755Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Graham M. Butler is suspended from the practice of law, effective 14 days from the date of the filing of this order, with no right to petition for reinstatement for 6 months from the effective date of the suspension.
2. Respondent may petition for reinstatement under Rule 18(a)-(d), RLPR. Reinstatement is conditioned on: successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, see Rule 18(e)(2), RLPR ; satisfaction of continuing legal education requirements, see Rule 18(e)(4), RLPR ; compliance with all federal and state tax return filing requirements; and payment to, payment agreements with, or good faith efforts to enter into payment agreements with, the Internal Revenue Service and the Minnesota Department of Revenue for all outstanding tax obligations, including penalties and interest.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs under Rule 24(a), RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice